EXAMINER’S COMMENT
Applicants’ submission filed on March 22, 2022 has been entered.
Claims 37-60, 69-70, and 77 have been canceled. 
Upon further consideration and in light of Applicants’ claim amendments and accompanying arguments, the rejections under 35 U.S.C. § 112 have been withdrawn.

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: the instant claims are directed to a method of vegetatively propagating a chimeric pepper plant that produces pepper fruit having yellow and red striped color, wherein the chimeric pepper plant comprises a first allele at a Capsanthin-Capsorubin Synthase (CCS) locus and comprises SEQ ID NO:4, and a second allele at the CCS locus that comprises SEQ ID NO:5, which comprises screening plant material from the chimeric pepper plant, selecting plant material that is heterozygous at the CCS locus based upon the results of the screening, and vegetatively propagating the selected plant material to asexually reproduce a chimeric pepper plant that produces pepper fruit having yellow and red striped color. The prior art fails to teach or reasonably suggest the claimed method(s). See also the corresponding parent case, United States Patent No. 10,492,394 B2, issued on December 3, 2019.  

	Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

SUMMARY
Claims 61-68 and 71-76 are allowed.

Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305. The examiner can normally be reached Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Patent Examiner
Art Unit 1663

/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663